DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 2, 7, 9 and 11 in Applicant’s Response to Official Action dated 19 April 2021 (“Response”).  Claims 1-12 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of claim 7 to remove the definite article “the” and recite “at two border regions to the fastening strips”, the Examiner’s prior rejection of claim 7 as indefinite under 35 U.S.C. 112(b) on that ground is withdrawn.
Based upon Applicant's amendment of claim 9 to recite “at a plurality of fastening points” rather than “in a region of the fastening points, the Examiner’s prior rejection of claim 9 as indefinite under 35 U.S.C. 112(b) on that ground is withdrawn.
Based upon Applicant's amendment of claim 11 to remove “the method comprising at least two cabin monuments, which are arranged next to each other, in an aircraft cabin”, the Examiner’s prior rejection of claim 11 as indefinite under 35 U.S.C. 112(b) on that ground is withdrawn.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a cabin monument arrangement for a passenger cabin of an aircraft, comprising at least two cabin monuments which are arranged next to each other and a first side wall of a first of the at least two cabin monuments which is oriented substantially parallel and opposed to a second side wall of a second of the at least two cabin monuments, wherein a gap is formed between the first side wall and the second side wall and comprises a gap covering comprising:
a. a respective fastening region disposed along the first side wall and along the second side wall in a region of a front edge portion of the respective cabin monument; 
b. a first contour-adapted rigid fastening strip on a first fastening region and a second contour-adapted rigid fastening strip on a second fastening region; 
c. a covering element arranged between the first and second fastening strips for covering the gap between the first monument part and the second monument part; 
d. wherein the covering element is formed from a flexible covering material of thin design.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a cabin monument arrangement for a passenger cabin of an aircraft, comprising at least two cabin monuments which are arranged next to each other and a first side wall of a first of the at least two cabin monuments which is oriented substantially parallel and opposed to a second side wall of a second of the at least two cabin monuments, wherein a gap is formed between the first side wall and the second side wall and comprises a gap covering comprising:  a fastening region along each side wall in a front edge portion of the respective cabin monument; first and second contour-adapted rigid fastening strips and a covering element formed from a flexible covering material of thin design and arranged between the first and second fastening strips for covering the gap between the first and second monument parts.
Claims 2-10 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 11, the prior art of record fails to disclose or otherwise teach a method for installing a cabin monument arrangement for a passenger cabin of an aircraft, the cabin monument arrangement comprising at least two cabin monuments arranged next to each other and a first side wall of a first of the at least two cabin monuments which is oriented substantially parallel and opposed to a second side wall of a second of the at least two cabin monuments, wherein a gap is formed between the first side wall and the second side wall and comprises a gap covering comprising: 
a respective fastening region disposed along the first side wall and along the second side wall in a region of a front edge portion of the respective cabin monument; 
a first contour-adapted rigid fastening strip on a first fastening region and a second contour-adapted rigid fastening strip on a second fastening region; and 
a covering element arranged between the first and second fastening strips for covering the gap between the first monument part and the second monument part, 
wherein the covering element is formed from a flexible covering material of thin design; 
the method comprising steps of:
a. aligning and securing a first cabin monument; 
b. attaching the gap covering with a first fastening strip in a front edge region of the first cabin element; 
c. aligning and securing a second cabin monument such that the respective side walls are aligned substantially parallel and form a gap; 
d. attaching a second fastening strip in a front edge region of the second cabin monument; and 
e. directing the covering material into a uniform alignment.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a method for installing a cabin monument arrangement for a passenger cabin of an aircraft, the cabin monument arrangement comprising at least two cabin monuments arranged next to each other and a first side wall of a first of the at least two cabin monuments which is oriented substantially parallel and opposed to a second side wall of a second of the at least two cabin monuments, wherein a gap is formed between the first side wall and the second side wall and comprises a gap covering comprising:   a fastening region along each side wall in a front edge portion of the respective cabin monument; first and second contour-adapted rigid fastening strips and a covering element formed from a flexible covering material of thin design and arranged between the first and second fastening strips for covering the gap between the first and second monument parts, the method comprising the steps of:  a. aligning and securing a first cabin monument; attaching the gap covering with a first fastening strip in a front edge region of the first cabin element; aligning and securing a second cabin monument such that the respective side walls are aligned substantially parallel and form a gap; attaching a second fastening strip in a front edge region of the second cabin monument; and directing the covering material into a uniform alignment.
Claim 12 depends directly from allowable, independent claim 11 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.